Citation Nr: 1126654	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability evaluation for bilateral hearing loss, to include a compensable disability evaluation prior to December 11, 2010 and a disability evaluation in excess of 10 percent as of December 11, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the Veteran's claim for a compensable disability evaluation.  This claim was previously remanded by the Board in November 2010, and subsequently in a December 2010 rating decision, the Veteran's disability evaluation was increased to 10 percent as of December 11, 2010.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  Prior to December 11, 2010, the Veteran's bilateral hearing loss was manifested by pure tone threshold averages of 52 decibels (dB) in the right ear and 47 dB in the left ear, with speech recognition score averages of 92 percent in the right ear and 88 percent in the left ear.  

2.  As of December 11, 2010, the Veteran's bilateral hearing loss has been manifested by pure tone threshold averages of 59 decibels (dB) in the right ear and 57 dB in the left ear, with speech recognition score averages of 94 percent in the right ear and 98 percent in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a compensable disability evaluation for bilateral hearing loss prior to December 11, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2010).  

2.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss as of December 11, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters provided to the Veteran in March 2005 and March 2006 supplied the Veteran with the necessary notice.  While all of this notice was not provided to the Veteran prior to the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in April 2005 and December 2010, and VA has obtained these records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its November 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and that he attended this examination.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

Facts and Analysis

The Veteran contends that he is entitled to increased disability evaluations for his service-connected bilateral hearing loss.  Specifically, the Veteran believes he is entitled to a compensable disability evaluation prior to December 11, 2010 and a disability evaluation in excess of 10 percent as of December 11, 2010.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's bilateral hearing loss has not warranted a higher disability evaluation at any time during the pendency of his claim.  As such, the claim must be denied.  

For historical purposes, the Veteran was originally granted service connection for bilateral hearing loss in an April 1980 rating decision.  A noncompensable disability evaluation was assigned under Diagnostic Code 6100, effective as of December 17, 1979.  In January 2005, VA received a claim from the Veteran seeking an increased disability evaluation.  This claim was denied by the RO in May 2005, and the Veteran appealed this decision to the Board in February 2007.  The Veteran's disability evaluation was subsequently increased to 10 percent, effective as of December 11,2010, in a December 2010 rating decision.  The Veteran has not expressed satisfaction with the increased rating.  

Upon filing his claim, the Veteran was afforded a VA audiological examination in April 2005.  The Veteran reported difficulty hearing in all listening situations but he denied seeking any medical treatment for his ears.  According to the authorized audiological evaluation performed during this examination, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
75
80
LEFT
10
5
35
75
85

Pure tone threshold averages were 52 dB for the right ear and 47 dB for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The examiner diagnosed the Veteran with a mild to severe sensorineural hearing loss predominantly in the higher frequencies.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right ear hearing loss is assigned a numeric value of I and his left ear hearing loss is assigned a value of II.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  

The Veteran was afforded an additional VA audiometric examination in December 2010.  The Veteran reported having great difficulty hearing speech communication in all listening environments.  Authorized audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
80
90
LEFT
20
20
40
80
90

Pure tone threshold averages were 59 dB for the right ear and 58 dB for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 98 percent in the left ear.  The examiner diagnosed the Veteran with moderate to profound sensorineural hearing loss above 1000 Hz in the right ear and mild to profound sensorineural hearing loss above 1000 Hz in the left ear.  When applying these values to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned a numeric designation of II.  These test scores, when applied to Table VII, demonstrate that the Veteran's hearing loss is still 0 percent disabling.  38 C.F.R. § 4.85.  Also, Table VIA is not applicable to the Veteran's claim, since pure tone thresholds at each of the four specified frequencies are not 55 dB or more and since the pure tone threshold at 1000 Hz is not 30 dB or less.  See 38 C.F.R. §§ 4.61(a), (b).  

Nonetheless, the AMC assigned a 10 percent disability evaluation, effective as of December 11, 2010.  While this finding is not supported by the objective numeric data, the Veteran did report "great difficulty" in hearing speech in all listening environments upon examination in December 2010.  Therefore, in light of the Veteran's report of significant impairment in his occupation and daily life, the Board will not disturb the 10 percent evaluation assigned by the AMC as of December 11, 2010.  However, the preponderance of the evidence demonstrates that a higher disability rating is not warranted prior to December 11, 2010.  The objective numeric values related to the Veteran's hearing loss do not support a higher disability evaluation.  

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In the present case, the Veteran suffers from decreased hearing and difficulty in hearing speech.  This impairment is contemplated by the rating criteria and the criteria reasonably describe the Veteran's disability level and symptomatology since a degree of difficulty in hearing would be expected with the Veteran's level of hearing loss.  The rating criteria also provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  Finally, there is no evidence of hospitalization or occupational impairment above and beyond that considered by the assigned disability evaluations.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to increased disability evaluations for his bilateral hearing loss, to include a compensable disability evaluation prior to December 11, 2010 and a disability evaluation in excess of 10 percent as of December 11, 2010, must be denied.  In assigning staged ratings, VA has applied the holding of Hart v. Mansfield.  21 Vet. App. 505 (2007).  


ORDER

Entitlement to a compensable disability evaluation for bilateral hearing loss prior to December 11, 2010 is denied.  

Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss as of December 11, 2010 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


